Citation Nr: 1822342	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post fractured right toe and right metatarsal strain (claimed as broken right toe).

2.  Entitlement to service connection for ischemic heart disease, to include as being due to exposure to herbicides.


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1952 to June 1972.  He died in March 2016 while these issues were pending.  The appellant is the surviving spouse and has been substituted in the Veteran's place for this appeal.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the RO in St. Petersburg, Florida. 

A Travel Board hearing was scheduled for March 19, 2018, however, the Veteran's surviving spouse withdrew the request for a hearing because she was unable to attend.  In March 2018, the Veteran's representative requested that the Board proceed with a decision regarding this appeal. 


FINDINGS OF FACT

1.  The Veteran's status post fractured right toe and right metatarsal strain are not related to the right great toe that he fractured in August 1956 during service.

2.  The Veteran's ischemic heart disease did not manifest during service and the Veteran was not exposed to any herbicide agents during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post fractured right toe and right metatarsal strain, have not been met.  38 U.S.C. §§1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for ischemic heart disease, have not been met. 38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection, generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017). Exposure to Agent Orange may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases. VBA Manual M21-1, Part IV, Subpart ii Ch. 1, Sec. H, 5.

The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e) (2017).

Certain chronic diseases, including ischemic heart disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) 2017.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Status post fractured right toe and right metatarsal strain 
(claimed as broken right toe)

In this case, the Veteran's service treatment records (STRs) show that, in August 1956, he fractured the distal end of the right proximal phalanx, of the great toe, and there was no displacement or angulation.  The Veteran's retirement from service examination, in January 1972, shows that the Veteran was assigned a final physical profile rating of L-1.  Under the physical profile (PULHES), the "L" stands for "Lower Extremities" which concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion and general efficiency.  With respect to the rating, the number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  See Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  At retirement from service the Veteran had the highest level of fitness for each PULHES category.  The Veteran's STRs are negative for any subsequent complaints or treatments to his right great toe following treatment in August 1956.  

In May 2011, the Veteran was afforded a VA examination for his feet.  The examiner diagnosed the Veteran with right metatarsal strain.  The examiner reported that the Veteran had mild subjective pain in the right metatarsal area.  The examiner also reported that there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The examiner reported that there was no malunion, nonunion or deformity.  The examiner's rationale was that the Veteran's discomfort in his right metatarsal area is most likely due to his gout rather than the fracture of the right toe in 1956.  The examiner noted that, per the Veteran, he had gouty attacks in that area.  Here, the Veteran meets the first element of service connection as he has a diagnosis of right metatarsal strain.

In August 2012, the Veteran had a private medical assessment of his feet.  The private examiner assessed that the Veteran's right great toe fracture was healed.  The private examiner also assessed that the Veteran had metatarsalgia, which was most likely related to trauma suffered with the old right great toe fracture.  The private examiner reported that there was no sign of gout and that the Veteran's antalgic gait related to an old fracture of the right hallux (big toe). 

After review of the evidence of record, the Board finds that preponderance of the evidence is against the claim for service connection for the Veteran's status post fractured right toe and right metatarsal strain (claimed as broken right toe).  The evidence of record is negative for any complaints of, or treatment for the Veteran's right great toe for 40 years.  The STRs show that the Veteran had a one time incident and treatment for a fractured right great toe in August 1956.  In a May 1961 Report of Medical Examination, the examiner noted the Veteran's fracture of the right great toe in 1956, but then wrote that there were no complications and no sequelae.  The Veteran filled out multiple Reports of Medical History throughout his service after the fracture, and he continuously denied any history of foot trouble.  At retirement from service the Veteran received the highest rating possible for his physical profile which shows that the Veteran's right great toe healed and did not cause further problems.  Moreover, the Veteran served 16 years (from 1956 to 1972) without any complaints regarding his right great toe.  

Regarding the second required element for direct service connection, which is an in-service incurrence, the Veteran fractured his right great toe during service.  Therefore, the Veteran meets the second required element for direct service connection.  

The third and last required element for direct service connection is a nexus between the in-service injury and the current disability.  Here, the May 2011 VA examiner reported the Veteran's right metatarsal strain was not caused by the fractured right great toe during service.  The examiner's rationale was that the Veteran's discomfort in his right metatarsal area is most likely due to his gout rather than the right toe fracture in 1956.  The May 2011 VA examiner also supported her rationale by noting that the right toe was nontender on exam and normal.  The August 2012 private examiner provided an assessment but did not provide a rationale for his opinion.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and, particularly, there is no rationale for the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the private opinion cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current right metatarsal strain and his in-service right toe fracture.  

Of more probative value is the May 2011 VA examiner's opinion and rationale.  The May 2011 VA examiner provided a rationale to support her opinion.  The May 2011 examiner also reported the Veteran's statements regarding gouty attacks in that area of the right metatarsal strain.  

The Board finds that the preponderance of the evidence is against a nexus between the Veteran's status post fractured right toe and right metatarsal strain (claimed as broken right toe) and his in-service right great toe fracture in 1956.  As stated above, the Board accords high probative value to the May 2011 VA medical opinion, but also to the service treatment records, which showed that after the fracture, the Veteran was not complaining of symptoms involving his right big toe.  As noted above, in a 1961 Report of Medical Examination, the examiner noted that the Veteran had a fracture to his right big toe, but then wrote that the fracture had no complications and no sequelae, which the Board finds was likely based on the Veteran's report of this injury.  The Veteran also continuously denied foot problems in multiple Reports of Medical History that he completed throughout his service.  The Veteran cannot prevail under VA rules and guidelines for direct service connection.

The Board notes that arthritis, but not a strain, is among the diseases for which the presumption and use of continuity of symptoms is available.  Here, the Veteran does not have a diagnosis for arthritis related to his right toe.  The Veteran's diagnosis is right metatarsal strain, therefore the presumption and use of continuity of symptomatology provisions do not apply in this case.

In sum, the Board finds that the preponderance of the evidence is against a claim for service connection for status post fractured right toe and right metatarsal strain (claimed as broken right toe).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	 

Ischemic Heart Disease 

The Veteran's STRs are negative for any complaints or symptoms related to ischemic heart disease during service.  In the STRs, an August 1960 examination is negative for any complaints related to ischemic heart disease.  At the Veteran's January 1972 retirement examination, clinical evaluations of the heart and vascular system were normal.  In the Report of Medical History that he completed at service discharge, the Veteran denied a history of shortness of breath, pain or pressure in his chest, palpitations or pounding heart, heart trouble, and high or low blood pressure.  

In August 2005, 33 years after service, the Veteran was admitted to a private hospital with complaints of intermittent hypertension and chest pain radiating down his left arm.  The Veteran was diagnosed with an ischemic heart disease in August 2005 and had coronary bypass surgery.

A March 2011 ischemic heart disease (IHD) Disability Benefits Questionnaire (DBQ) reported that the Veteran was diagnosed with coronary artery disease in 2005 and an old myocardial infract in 2005.  

In June 2011, the Veteran submitted a statement in support of his claim.  The Veteran asserted that he served in Southeast Asia from November 1965 to January 1966.  He also asserted that he made numerous trips to Takhli, AB, Thailand to perform maintenance on KC-135 aircraft and stayed for a week to 10 days.  The Veteran contended that while in Thailand he was exposed to herbicides.   

The Veteran's military personnel records show that he was deployed to Thailand to the Takhli Royal Thai Air Force Base for a brief period.  However, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran was exposed to any herbicides while in service.  

A search of information of the Veteran's personnel file in April 2011 (VA-21-3101) found that herbicide exposure was not found in the Veteran's military records.  A search through the Defense Personnel Records Information Retrieval System (DPRIRS) was conducted and found that there was no confirmation of the Veteran's exposure to Agent Orange or other herbicides while serving at the Takhli Royal Thai Air Force Base.  The Defense Personnel Records Information Retrieval System search also confirmed that there was no documentation of Agent Orange or tactical herbicide spraying, testing or storage that took place in Thailand during the time frame of 1965 or 1966, when the Veteran was deployed to that region.  

The Board further notes that with regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M21-1, states that if a Veteran served with the Air Force at a Royal Thai Air Force Bases, including Takhli Air Base, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluations, or other credible evidence then herbicide exposure should be conceded.  See M21-1, Part IV, Subpart ii Ch. 1, Sec. H, 5. Here, there is no confirmation that the Veteran was exposed to herbicides or that his duties stationed him near the Takhli Air Base perimeter.  Therefore, the Veteran cannot prevail under the presumptive provision of service connection for Air Force veterans who served in Thailand during the Vietnam era.  

The evidence of record does not reflect that the Veteran's ischemic heart disease manifested within one year of active duty service.  In fact, the Veteran was diagnosed with ischemic heart disease in the August 2005, 33 years after separation from service.  Here, the continuity of symptomology provision does not apply. 

The Board now turns to whether service connection may be granted on a direct basis.  As previously discussed, the Veteran has been diagnosed with ischemic heart disease which is reflected in the evidence of records from August 2005 and in the Veteran's March 2011 DBQ.  Therefore, the first element for direct service connection is met.  

Regarding the second element for direct service connection, an in-service event, disease, or injury, the Veteran's STRs are negative for any complaint, treatment, or diagnosis of ischemic heart disease or cardiovascular disorder during service, and multiple clinical evaluations of the Veteran's heart and vascular system were all normal.  Therefore, the second element of direct service connection is not met and the Veteran cannot prevail in a claim for direct service connection without evidence of an in-service event, disease, or injury.  

In addition, the evidence also shows no ischemic heart disease or coronary artery disease until decades after service separation.  The post-service evidence shows ischemic heart disease in 2005, more than 30 years after service separation.  The 33-year period between service separation in 1972 and the diagnosis of ischemic heart disease in 2005 is one factor considered with other factors in this case. The Board finds that absence of a cardiovascular disease during service and a 33-year gap until diagnosis weighs against service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as beyond medical evidence against a claim of service connection).

In sum, the Board finds that the preponderance of the evidence is against a claim for service connection for ischemic heart disease on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	



ORDER

Entitlement to service connection for status post fractured right toe and right metatarsal strain (claimed as broken right toe) is denied.

Entitlement to service connection for ischemic heart disease, to include exposure to herbicides, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


